Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of November 3, 2013 (this “Agreement”), is
between Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”),
VIII/TPC Holdings, L.L.C., a Delaware limited liability company (“Stockholder”),
and SOF-VIII U.S. Holdings, L.P., a Delaware limited partnership (“Guarantor”).

WHEREAS, concurrently with the execution of this Agreement, Weyerhaeuser,
Weyerhaeuser Real Estate Company (“WRECO”), a Washington corporation, TRI Pointe
Homes, Inc., a Delaware corporation (“Parent”), and Topaz Acquisition, Inc., a
Washington corporation and a wholly owned subsidiary of Parent (“Merger Sub”),
are entering into a Transaction Agreement (the “Transaction Agreement”),
providing for, among other things, the merger of Merger Sub with and into WRECO
(the “Merger”), with WRECO surviving the Merger and becoming a wholly owned
subsidiary of Parent, on the terms and subject to the conditions set forth in
the Transaction Agreement;

WHEREAS, as of the date hereof, Stockholder is the record and beneficial owner
of 11,985,905 shares of Parent Common Stock; and

WHEREAS, as a condition to its willingness to enter into the Transaction
Agreement, Weyerhaeuser has requested that Stockholder enter into this
Agreement, and Stockholder desires to enter into this Agreement to induce
Weyerhaeuser to enter into the Transaction Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

ARTICLE I

Definitions; Interpretation

SECTION 1.01. Definitions. (a) For purposes of this Agreement, the following
terms shall have the following meanings:

“Agreement” has the meaning set forth in the preamble.

“Guarantor” has the meaning set forth in the preamble.

“Merger” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the recitals.

“Stockholder” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Subject Shares” means 9,590,723 of the shares of Parent Common Stock held
beneficially and of record by Stockholder as of the date hereof.

“Transaction Agreement” has the meaning set forth in the recitals.

“Transfer” has the meaning set forth in Section 3.03.

“Weyerhaeuser” has the meaning set forth in the preamble.

“WRECO” has the meaning set forth in the recitals.

(b) Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Transaction Agreement.

SECTION 1.02. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “hereby”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Each of the parties hereto has participated in the drafting
and negotiation of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

ARTICLE II

Representations and Warranties of Stockholder

Stockholder represents and warrants to Weyerhaeuser that:

SECTION 2.01. Organization. Stockholder is duly organized, validly existing and
in good standing under the Laws of the State of Delaware.

SECTION 2.02. Ownership of Subject Shares. Stockholder is the record and
beneficial owner of, and has good and valid title to, the Subject Shares, free
and clear of all Liens, except for any Liens created by this Agreement.
Stockholder does not own, of record or beneficially, any Parent Securities other
than the Subject Shares. Stockholder has the sole right to vote the Subject
Shares, and none of the Subject Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Subject
Shares, except as contemplated by this Agreement.

SECTION 2.03. Authority; Execution and Delivery; Enforceability. Stockholder has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by Stockholder of
this Agreement and the

 

2



--------------------------------------------------------------------------------

performance by Stockholder of its obligations hereunder have been duly
authorized by all necessary action, and no other limited liability company
proceedings on the part of Stockholder are necessary to authorize this Agreement
or the performance by Stockholder of its obligations hereunder. Stockholder has
duly executed and delivered this Agreement, and, assuming due authorization,
execution and delivery by Weyerhaeuser, this Agreement constitutes its legal,
valid and binding obligation, enforceable against Stockholder in accordance with
its terms (except insofar as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies).

SECTION 2.04. No Conflicts; Governmental Approvals. (a) The execution and
delivery by Stockholder of this Agreement do not, and the compliance by
Stockholder with the terms hereof will not, conflict with, or result in any
violation of or default (or an event that, with or without notice or lapse of
time or both, would become a default) under, or give rise to a right of
termination, cancelation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of Stockholder under, any provision of
(i) the certificate of incorporation and the bylaws or comparable organizational
documents of Stockholder, (ii) any Contract to which Stockholder is a party or
by which any of its properties or assets is bound or (iii) subject to the
filings and other matters referred to in Section 2.04(b), any Judgment or Law
applicable to Stockholder or its properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such item that, individually or in the
aggregate, has not been and would not reasonably be expected to be material and
adverse to the ability of Stockholder to perform its obligations hereunder.

(b) No Governmental Approval is required to be obtained or made by or with
respect to Stockholder in connection with the execution, delivery and
performance of this Agreement, other than compliance by Stockholder with and
filings under Sections 13(d) and 16 of the Exchange Act.

SECTION 2.05. Litigation. There is no Action pending or, to the knowledge of
Stockholder, any claim that has been asserted against or affecting Stockholder
with respect to an Action (and Stockholder is not aware of any basis for any
such Action or claim), nor is there any Judgment outstanding against Stockholder
or to which any of its properties or assets is subject that, individually or in
the aggregate, has been or would reasonably be expected to be material and
adverse to the ability of Stockholder to perform its obligations hereunder.

SECTION 2.06. Brokers. Except as specified in Section 6.19 of the Transaction
Agreement, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Stockholder or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

ARTICLE III

Covenants of Stockholder

SECTION 3.01. Agreement to Vote. (a) Stockholder agrees that:

(i) at any meeting of the stockholders of Parent called to seek the Parent
Stockholder Approval or in any other circumstances upon which a vote, consent or
other approval of Stockholder with respect to the Transaction Agreement or any
of the Transactions is sought, Stockholder shall vote, or cause to be voted, the
Subject Shares in favor of granting the Parent Stockholder Approval and any
other actions reasonably requested by Weyerhaeuser and presented to the
stockholders of Parent that are necessary and desirable in connection with the
Parent Stockholder Approval and the Transactions, including the matters referred
to in Section 6.05(c) of the Transaction Agreement; and

(ii) at any meeting of the stockholders of Parent or in any other circumstances
upon which a vote, consent or other approval of Stockholder is sought,
Stockholder shall vote, or cause to be voted, including by executing a written
consent if requested by Weyerhaeuser, the Subject Shares against (A) any Parent
Acquisition Proposal or any other action, agreement or proposal made in
opposition to or in competition with the consummation of the Merger and the
issuance of Parent Common Stock in the Merger, (B) any action, agreement or
proposal involving Parent or any Parent Subsidiary that would reasonably be
expected to result in a breach of any covenant, representation or warranty of
Parent or Merger Sub under the Transaction Agreement and (C) any amendment of
the certificate of incorporation or bylaws of Parent or any other action,
agreement or proposal involving Parent or Parent Subsidiary that would
materially impede, or frustrate, or prevent or nullify, any provision of the
Transaction Agreement or the Transactions or change in any manner the voting
rights of any class of the capital stock of Parent.

(b) Stockholder shall not commit or agree to take any action inconsistent with
any provision of Section 3.01(a).

SECTION 3.02. Irrevocable Proxy. Stockholder hereby irrevocably grants to, and
appoints, Weyerhaeuser, and any individual designated in writing by
Weyerhaeuser, and each of them individually, as Stockholder’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Stockholder, to vote the Subject Shares, or grant a consent or
approval in respect of the Subject Shares, in a manner consistent with
Section 3.01. Stockholder understands and acknowledges that Weyerhaeuser is
entering into the Transaction Agreement in reliance upon Stockholder’s execution
and delivery of this Agreement. Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 3.02 is given in connection with the execution
of the Transaction Agreement, and that such irrevocable proxy is given to secure
the performance of the duties of Stockholder under this Agreement. Stockholder
hereby further affirms that the irrevocable proxy is coupled with an interest
and may under no circumstances be revoked. Stockholder hereby ratifies and
confirms all that such irrevocable proxy may lawfully do or cause to be done by
virtue hereof. Such irrevocable proxy is executed and intended to be irrevocable
in accordance with the provisions of Section 212(e) of the DGCL.

 

4



--------------------------------------------------------------------------------

Stockholder shall, upon written request by Weyerhaeuser, as promptly as
practicable execute and deliver to Weyerhaeuser a separate written instrument or
proxy that embodies the terms of this irrevocable proxy set forth in this
Section 3.02. Notwithstanding the foregoing, the proxy and appointment granted
hereby shall be automatically revoked, without any action by Stockholder, upon
any termination of this Agreement pursuant to Section 4.10.

SECTION 3.03. Transfer and Other Restrictions. Except pursuant to this
Agreement, Stockholder shall not, directly or indirectly, (i) sell, transfer,
pledge, assign or otherwise dispose of (including by gift), hedge or utilize a
derivative to transfer the economic interest in (collectively, “Transfer”), or
enter into any Contract, option or other arrangement or understanding (including
any profit sharing agreement) with respect to the Transfer of, any Subject
Shares to any Person, (ii) enter into any voting arrangement, whether by proxy,
voting agreement or otherwise, with respect to any Subject Shares that conflicts
or is inconsistent with this Agreement, (iii) take any other action that would
make any representation or warranty of Stockholder contained herein untrue or
incorrect or would restrict, limit or interfere with the performance of
Stockholder’s obligations hereunder or (iv) commit or agree to take any of the
foregoing actions. Nothing in this Agreement shall be deemed to restrict
Stockholder’s right to Transfer any shares of Parent Common Stock owned by
Stockholder that do not constitute Subject Shares.

SECTION 3.04. Non-Solicitation. Stockholder shall not, and shall not authorize
or permit any of Guarantor or any of their respective controlled Affiliates or
any of their respective Representatives to, directly or indirectly, (i) solicit,
initiate or knowingly encourage, or take any other action to knowingly
facilitate, the making of any proposal that constitutes or is reasonably likely
to lead to a Parent Acquisition Proposal or (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any Person any confidential information with respect to, any Parent
Acquisition Proposal. Stockholder shall, and shall cause Guarantor and their
respective controlled Affiliates and direct their respective Representatives to,
immediately cease and cause to be terminated all existing discussions and
negotiations with any Person conducted heretofore with respect to any Parent
Acquisition Proposal. Notwithstanding the foregoing, at any time prior to
obtaining the Parent Stockholder Approval, Stockholder may (and may authorize
and permit Guarantor and their respective controlled Affiliates and its and
their respective Representatives to) furnish such information to, and
participate in such discussions and negotiations with, a Person (other than
Stockholder, Guarantor or any of their respective Affiliates) making a Parent
Acquisition Proposal (and its Representatives) to the same extent that Parent is
permitted to do so pursuant to Section 9.15 of the Transaction Agreement. In the
event that, pursuant to the foregoing sentence, Stockholder, Guarantor or any of
their respective Affiliates or any of their respective Representatives furnishes
to a Person making a Parent Acquisition Proposal (or its Representatives) any
non-public information that has not previously been furnished to Weyerhaeuser or
its Representatives, Stockholder shall furnish all such information to
Weyerhaeuser substantially concurrently with the time it is provided to such
Person. Stockholder shall, as promptly as practicable, advise Weyerhaeuser
orally and in writing of the receipt of any Parent Acquisition Proposal after
the date hereof, the material terms and conditions of any such Parent
Acquisition Proposal and the identity of the Person making any such Parent
Acquisition Proposal. Stockholder shall keep Weyerhaeuser reasonably informed of
any material developments with respect to any such Parent Acquisition Proposal
(including any material changes thereto).

 

5



--------------------------------------------------------------------------------

SECTION 3.05. Commercially Reasonable Efforts. Stockholder shall, and shall
cause Guarantor and their respective controlled Affiliates to, use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the parties to the
Transaction Agreement in doing, all things necessary or advisable to cause the
matters set forth on Exhibit D to the Transaction Agreement to occur on the
Closing Date.

SECTION 3.06. Public Announcements. Stockholder shall, and shall cause its
Affiliates to, consult with Weyerhaeuser regarding any press release or other
public statement issued by Stockholder or its Affiliates with respect to the
Transactions, and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law or court process, in which case Stockholder shall, and shall cause its
Affiliates to, use commercially reasonable efforts to consult in good faith with
Weyerhaeuser before issuing any such press release or making any such public
announcement.

ARTICLE IV

General Provisions

SECTION 4.01. Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be addressed
to a party at the following address for such party:

(i) if to Weyerhaeuser, to:

Weyerhaeuser Company

33663 Weyerhaeuser Way South

Federal Way, WA 98003

Attention: Sandy McDade

Facsimile: (253) 928-2185

Email: sandy.mcdade@weyerhaeuser.com

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Richard Hall and Erik Tavzel

Facsimile: (212) 474-3700

Email: rhall@cravath.com and etavzel@cravath.com

 

6



--------------------------------------------------------------------------------

(ii) if to Stockholder or Guarantor, to:

Starwood Capital Group

591 West Putnam Avenue

Greenwich, CT 06830

Attention:  Ellis Rinaldi

Facsimile:  (203) 422-7873

Email: rinaldi@starwood.com

with a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:  Michael A. Gordon and Gabriel Saltarelli

Facsimile:  (212) 839-5599

Email: mgordon@sidley.com and gsaltarelli@sidley.com

or to such other address(es) as shall be furnished in writing by any such party
to the other parties hereto in accordance with the provisions of this
Section 4.01.

SECTION 4.02. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

SECTION 4.03. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties.

SECTION 4.04. Entire Agreement; No Third Party Beneficiaries. This Agreement,
together with the Transaction Agreement to the extent referenced herein,
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and is not intended to confer upon any Person other
than the parties hereto any rights or remedies.

SECTION 4.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

SECTION 4.06. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties hereto without the
prior written consent of the other

 

7



--------------------------------------------------------------------------------

parties. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

SECTION 4.07. Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in the Court of Chancery of the State of
Delaware, provided that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any federal court located in the State
of Delaware, this being in addition to any other remedy to which they are
entitled at law or in equity.

SECTION 4.08. Amendment; Waiver. This Agreement may be amended by the parties
hereto at any time. Any amendment to this Agreement shall be valid only if set
forth in an instrument in writing signed on behalf of each of the parties
hereto. The parties hereto may, to the extent permitted under applicable Law,
waive compliance with any of the terms or conditions contained in this
Agreement. Any agreement on the part of a party to any such waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
hereunder or otherwise shall not constitute a waiver of such rights.

SECTION 4.09. Jurisdiction. Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the Court of Chancery of the State of
Delaware, provided that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any federal court located in the State
of Delaware, in the event any dispute arises out of this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iii) agrees that it will not
bring any action relating to this Agreement in any court other than the Court of
Chancery of the State of Delaware or any federal court sitting in the State of
Delaware and (iv) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement.

SECTION 4.10. Termination. This Agreement, and all obligations of the parties
hereunder, including the proxy set forth in Section 3.02, shall automatically
terminate, without further action by any party hereto, upon the earliest of
(i) the Effective Time, (ii) the termination of the Transaction Agreement
pursuant to Section 11.01 thereof, (iii) any amendment or modification of the
Transaction Agreement which would materially increase the number of shares of
Parent Common Stock issuable in the Merger or the other consideration payable by
Parent under the Transaction Agreement, unless Stockholder has consented in
writing to such amendment, and (iv) the mutual written agreement of Stockholder
and Weyerhaeuser. In the event of any such termination of this Agreement, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Weyerhaeuser, Stockholder or Guarantor, other than
(A) this Article IV, which provisions shall survive such termination and
(B) liability for any breach of this Agreement prior to such termination.

 

8



--------------------------------------------------------------------------------

ARTICLE V

Guarantee

SECTION 5.01. Guarantee. To induce Weyerhaeuser to enter into the Transaction
Agreement, Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to Weyerhaeuser, as primary obligor and not merely as surety, the
performance of all obligations, covenants and agreements of Stockholder
hereunder. To the fullest extent permitted by applicable Law, Guarantor hereby
expressly waives (i) any and all rights or defenses arising by reason of any Law
that would otherwise require any election of remedies by Weyerhaeuser and
(ii) promptness, diligence, notice of the acceptance of the guarantee contained
in this Section 5.01, presentment, demand for payment, notice of
non-performance, default, dishonor and protest and any other notice with respect
this Agreement (other than notices required to be provided to Guarantor or
Stockholder pursuant to Section 4.01). The obligations of Guarantor under this
Section 5.01 shall not be released, discharged or otherwise affected by (A) any
failure or delay of Weyerhaeuser to assert any claim or demand or to enforce any
right or remedy against Stockholder under the provisions of this Agreement,
(B) any bankruptcy, insolvency, reorganization, moratorium or similar proceeding
affecting Stockholder or (C) any change in the limited liability company
existence, structure or ownership of Stockholder.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first written above.

 

WEYERHAEUSER COMPANY, By  

/s/ Patricia M. Bedient

Name:   Patricia M. Bedient Title:  

Executive Vice President

and Chief Financial Officer

VIII/TPC HOLDINGS, L.L.C., By  

/s/ Ellis F. Rinaldi

Name:   Ellis F. Rinaldi Title:   EVP SOF-VIII U.S. HOLDINGS, L.P., By  

/s/ Ellis F. Rinaldi

Name:   Ellis F. Rinaldi Title:   EVP

[Signature Page to Voting Agreement]